Citation Nr: 1308362	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-17 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD) and asbestosis.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to June 1976.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In September 2008, the Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.

In an April 2009 decision, the Board denied service connection for a lung disorder, to include COPD and asbestosis.  The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court) and in a Memorandum Decision dated in February 2011; the Court vacated and remanded the Board's decision.  

In a December 2011 decision the Board again denied service connection for a lung disorder, to include COPD and asbestosis.  The Veteran again appealed the Board's December 2011 decision to the Court and in an Order dated in November 2012, the Court vacated the Board's decision and remanded it for compliance with a joint motion for remand (JMR).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the October 2012 JMR, the Board finds it necessary to remand the case for additional development.  The JMR determined that VA did not fully comply in its duty to assist the Veteran by not attempting to obtain private treatment records he identified.  See 38 U.S.C.A. § 5103A(c)(2)(West 2002); 38 C.F.R. § 3.159(c) (2012).

During his September 2008 hearing before the undersigned, the Veteran testified that he continued to have respiratory problems after his discharge from service and that his employer, Brax Air Incorporation, provided him physicals every 5 years until he turned 55 or 60, at which time he was provided physicals annually.  As noted in the JMR, these physical evaluations are pertinent to the claim and the records should be obtained under VA's duty to assist.  

In January 2013, the Veteran's attorney submitted an August 2012 medical opinion from a private physician who had reviewed the Veteran's claims file.  The physician disagreed with an October 2011 VHA opinion that the Veteran did not currently have a lung disorder manifest by asbestosis or COPD.  The physician, while noting that smoking is a major contributor to developing COPD, opined that it is more likely than not that the Veteran's exposure to toxins and asbestos in service contributed to his COPD.  The additional evidence also includes articles from the internet regarding breathing test results and COPD.  

Given the Veteran's contentions and the evidence his attorney has recently submitted, a VA physician specializing in respiratory disorders should review the evidence of record, including the August 2012 private physician's opinion and offer an opinion regarding the etiology of any current respiratory disorder, to include COPD or asbestosis if found to be present, including whether it was at least as likely as not incurred during service, or is otherwise due to a disease or injury therein, including exposure to asbestos or toxins in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and ask him to complete any necessary release or authorization form to obtain copies of annual physical evaluations from Brax Air Incorporation since his employment with the company.  

The Veteran should also be notified that he may submit medical evidence, treatment records, or any other evidence in support of his claim.

2.  After the above development is completed, the Veteran's claims file should be referred to a VA pulmonologist or, if a pulmonologist is not available, another examiner with expertise in respiratory disorders.  The examiner should review the record in its entirety and provide another opinion regarding the current nature and etiology of any respiratory disorder found to be present, to include COPD and/or asbestosis.  If it is necessary to re-examine the Veteran to provide the requested opinion, that should be arranged.  Specifically, the examiner should identify what respiratory disability or disabilities the Veteran currently has.  If no current disability is present, the examiner should so state.  Thereafter, the examiner should opine as to whether it is at least as likely as not that the Veteran's current respiratory disorder, to include COPD and/or asbestosis, was due to exposure to asbestos or toxins in service.  

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

In the report provided, the examiner should acknowledge the pertinent evidence of record to include the Veteran's lay statements, the October 2011 medical advisory opinion, the August 2012 private physician's opinion, and the articles submitted regarding COPD.  A complete rationale for all opinions expressed and conclusions reached should be set forth.  

3.  Thereafter, the RO should readjudicate the appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


